UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2007 dELiA*s, INC. (Exact name of registrant as specified in its charter) Delaware 000-51648 20-3397172 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 West 23rd Street, New York, New York 10010 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 807-9060 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 3, 2007, David Desjardins, Chief Stores Officer of dELiA*s, Inc. (the “Company”), resigned, effective December 21, 2007, in order to accept an opportunity with another organization.The Company’s Store Operations function will continue to report to Walter Killough, the Company’s Chief Operating Officer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. dELiA*s, Inc. (Registrant) Date:December 6, 2007 By: /s/ Stephen A. Feldman Stephen A. Feldman, Chief Financial Officer
